USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 1 of 25


                                UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF INDIANA
                                    FORT WAYNE DIVISION

ASPEN AMERICAN INSURANCE CO.,                    )
as subrogee of Eastern Fish Company,             )
                                                 )
                          Plaintiff,             )        Case No. 1:14-CV-383-WCL-SLC
                                                 )
       v.                                        )
                                                 )
INTERSTATE WAREHOUSING, INC.,                    )
et al.,                                          )
                                                 )
                          Defendants.            )

                PLAINTIFF’S MEMORANDUM IN SUPPORT OF ITS
             MOTION FOR PARTIAL SUMMARY JUDGMENT PURSUANT
            TO RULE 56 OF THE FEDERAL RULES OF CIVIL PROCEDURE

       NOW COMES the plaintiff, ASPEN AMERICAN INSURANCE CO., as subrogee of

Eastern Fish Company (“Aspen”), and submits this memorandum in support of its motion for

partial summary judgment against defendant, Interstate Warehousing, Inc. (“Interstate”).

       I.      Introduction.

       This is an action for damages resulting from the loss of food products owned by Eastern

Fish Company (“Eastern Fish”) while stored in Interstate’s cold-storage warehouse in Hudsonville,

Michigan. Aspen insured the food products for Eastern Fish and paid Eastern Fish’s claim in return

for subrogation rights.

       At all material times, Eastern Fish was engaged in the sourcing and selling of frozen

seafood products to grocery stores (such as Meijer), who then ultimately sold the seafood to

consumers within the United States. At all material times, Interstate owned and operated cold-

storage warehouses throughout the United States. As part of their services, Interstate tracked

inventory and warehoused frozen food products for a variety of customers, including Eastern Fish.



                                           Page 1 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 2 of 25


Defendant Interstate owned and operated a warehouse in Hudsonville, Michigan (hereinafter the

“Warehouse”). Eastern Fish contracted with Interstate for storage of temperature-sensitive food

products, and related services, at the Warehouse. In March of 2014, Interstate had possession of

over $2.4 million of food products belonging to Eastern Fish within the Warehouse (the “Food

Products”).

       In mid-February of 2014, Interstate’s management grew concerned with the snow and ice

accumulation on the roof of the Warehouse. The Warehouse staff had no education or training

related to snow management, structural engineering or the tolerance of the Warehouse roof to snow

loads. No one at Interstate’s corporate office had drawings or information regarding the design

specifications of the Warehouse to determine how much weight the roof could hold. Though

Interstate had an estimated weight of the snow, an estimated weight that exceeded the design

specifications, Interstate never used that information to take action when faced with substantial

risk of a roof collapse. In addition, Interstate never provided the information to people with

education and experience that could evaluate the risk of roof collapse or advise regarding

preventative measures. Interstate violated industry standards with respect to the snow and ice

accumulation and did nothing to protect millions of dollars’ worth of customer products within the

Warehouse.

       On March 8, 2014, part of the roof of the Warehouse collapsed (the “Roof Collapse”). The

Roof Collapse caused an anhydrous ammonia leak in the area where Interstate stored the Food

Products. Further, the Roof Collapse rendered the refrigeration system of the Warehouse

inoperable, subjecting the temperature-sensitive products within the Warehouse to temperature

damage. Following the Roof Collapse, Interstate restricted customers from accessing their

products and the structure, but allowed their own investigators to examine the structural failure.



                                           Page 2 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 3 of 25


The Michigan Department of Agriculture seized the Food Products from Interstate. Weeks later,

Interstate hired a contractor to haul the Food Products away and have them disposed so that

Interstate could satisfy its own obligations to the government related to the seizure of the Food

Products.

       Aspen is the subrogated underwriter of the Food Products and paid Eastern Fish for the

loss in return for subrogation rights. Aspen seeks partial summary judgment on its claims involving

breach of bailment, conversion and gross negligence.

       II.     Jurisdiction.

       Subject matter jurisdiction is proper pursuant to 28 U.S.C. § 1332(a)(1) as there is complete

diversity of citizenship and the amount in controversy exceeds $75,000.00, exclusive of interest

and costs. Plaintiff, Aspen, is a Texas corporation with its principal place of business located in

Rocky Hill, Connecticut. Defendant, Interstate, is an Indiana corporation with a principal place of

business in Fort Wayne, Indiana. Plaintiff’s claim exceeds the jurisdictional amount.

       III.    Summary judgment standard.

       A movant is entitled to summary judgment under Rule 56 when the moving papers and

affidavits show there is no genuine issue of material fact and the movant is entitled to judgment as

a matter of law. Fed. R. Civ. P. 56(c); Celotex Corp. v. Catrett, 477 U.S. 317, 322, 91 L.Ed.2d

265, 106 S.Ct. 2548 (1986); Unterreiner v. Volkswagon of America, Inc., 8 F.3d 1206, 1209 (7th

Cir. 1993). Once a moving party has met its burden, the nonmoving party must go beyond the

pleadings and set forth specific facts showing there is a genuine issue for trial. Fed.R.Civ.P 56(e);

Becker v. Tenenbaum-Hill Association, Inc., 914 F.2d 107, 110 (7th Cir. 1990). “The mere

existence of a scintilla of evidence in support of the [nonmoving party’s] position will be

insufficient; there must be evidence on which the jury could reasonably find for the [nonmoving



                                            Page 3 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 4 of 25


party].” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 252, 91 L.Ed.2d 202, 106 S.Ct. 2505

(1986).

          IV.    Statement of material facts.

          At all material times, Interstate provided warehousing services for hire. Exhibit 1,

Defendant’s Response to Plaintiff’s Requests for Admission, ¶ 3. Interstate entered into a contract

with Eastern Fish for storage of food products (the “Warehouse Contract”). Exhibit 1, ¶ 1. Pursuant

to the Warehouse Contract, Interstate stored Eastern Fish’s products in the Warehouse and then

delivered said products in accordance with instructions from Eastern Fish. Exhibit 1, ¶ 4. Eastern

Fish paid Interstate for its warehousing services pursuant to the Warehouse Contract. Exhibit 1, ¶

5. As of March 7-8, 2014, Eastern Fish stored a total of 12,430 units of the Food Products in the

Warehouse. Exhibit 1, ¶ 8. Prior to receipt at the Warehouse, Interstate personnel inspected the

Food Products to “validate that there’s no cross-contamination or exposed products, that it is

sellable.” Exhibit 3, Interstate’s Rule 30(b)(6) deposition, p. 26, li. 18-21. At all times prior to

March 8, 2014, the Food Products were in good order and condition. Exhibit 2, Declaration of

Eastern Fish, ¶¶ 3-6; Exhibit 3, p. 27, li. 8-16; p. 28, li. 8-13.

          In the mid-1980s, Interstate constructed Phase 1 of the subject warehouse in Hudsonville,

Michigan. Exhibit 5, Deposition of Nate Tippmann dated June 11, 2015, p. 25, li. 7-9. Interstate

operated the Warehouse since its construction. Exhibit 5, p. 26, li. 12-15. In approximately 1991,

Interstate added a second phase (Phase 2) to the Warehouse. Exhibit 5, p. 28, li. 6-8; see also

photograph at Exhibit 30 to the deposition of Nate Tippmann dated June 11, 2015, Exhibit 16.

Nate Tippmann was responsible for maintenance of the Warehouse. Exhibit 5, p. 37, li. 16-19.

Nate Tippmann had no training in snow removal related to the Warehouse. Exhibit 5, p. 122, li. 1

to p. 123, li. 3. Nate Tippmann hired Leroy Lozada to work as the maintenance technician and



                                              Page 4 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 5 of 25


supervisor in 2012. Exhibit 5, p. 39, li. 12-22. Mr. Lozada had no previous experience working at

public cold storage facilities, such as the Warehouse. Exhibit 5, p. 40, li. 7-20. Mr. Lozada had no

background in structural engineering or snow loads on steel roofs of commercial properties.

Exhibit 6, Deposition of Ramon Leroy Lozada dated June 12, 2015, p. 14, li. 3-11. Mr. Lozada had

never worked in a commercial building similar to the Warehouse. Exhibit 6, p. 25, li. 3-6. No one

on the maintenance staff had a background in building construction, roofing work or building

maintenance. Exhibit 5, p. 73, li. 11 to p. 74, li. 7.

        During the time preceding the Roof Collapse, Nate Tippmann, Mr. Lozada or temporary

maintenance employees would inspect the roof of the Warehouse on a monthly basis. Exhibit 5, p.

66, li. 13-17. Nate Tippmann knew of no written procedures for roof inspections for Interstate

prior to March 8, 2014. Exhibit 5, p. 68, li. 3-12. Interstate had no written procedures regarding

snow removal from the roof of the Warehouse. Exhibit 5, p. 118, li. 9-17. Nate Tippmann never

consulted with professionals regarding when it would be appropriate to remove snow from the roof

of the Warehouse. Exhibit 5, p. 121, li. 22-25. Nate Tippmann never asked a structural engineer

whether it would be appropriate to remove snow from the roof of the Warehouse under certain

circumstances. Exhibit 5, p. 122, li. 1-5. Nate Tippmann never received any instruction or training

with respect to removal of snow accumulation on the roof of the Warehouse. Exhibit 5, p. 122, li.

6 to p. 123, li. 3. Interstate had no plans or policies with respect to snow events or snow removal.

Exhibit 5, p. 250, li. 2-14.

        As of February 3, 2014, the Warehouse had snow accumulation and snow drifts of three to

four feet on the Phase 1 roof, noted during an investigation of an ammonia odor. Exhibit 5, p. 143,

li. 11 to p. 144, li. 25. Nate Tippmann grew concerned about the snow accumulation on the roof

of the Phase 1 Warehouse by February 17, 2014. Exhibit 5, p. 159, li. 11-16. As of February 20,



                                              Page 5 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 6 of 25


2014, Nate Tippmann was so concerned about the snow accumulation on the Warehouse roof that

he notified Andrew Bobay, Corporate Engineer in charge of all Interstate warehouses, Matthew

Helbling, Senior Vice President of Operations for Interstate, and Jeff Carteaux, Nate Tippmann’s

direct supervisor. Exhibit 5, p. 153, li. 12-17; p. 156, li. 11 to p. 157, li. 7; See also email from

Nate Tippmann dated February 20, 2014, Exhibit 14 to the deposition of Nate Tippmann dated

June 11, 2015, submitted herewith as Exhibit 7. Andrew Bobay never took any courses involving

structural engineering. Exhibit 8, Deposition of Andrew Bobay, p. 21, li. 1-3. Mr. Bobay never had

any employment that was primarily focused on roofs or their structural components. Exhibit 8, p.

21, li. 4-12. Mr. Bobay is not a licensed engineer. Exhibit 8, p. 27, li. 21 to p. 28, li. 6. Neither Mr.

Bobay, nor Nate Tippmann, knew the amount of weight the roof of the Warehouse could safely

hold prior to the Roof Collapse. Exhibit 8, p. 82, li. 2 to p. 84, li. 4; See also Exhibit 7.

        Nate Tippmann specifically asked Andrew Bobay regarding the roof’s ability to handle the

snow load on February 20, 2014:

                Andy,

                We are at 26 inches of compressed snow with the bottom 6 inches being ice
                and slush(drifts along the walls are about 4 feet deep). How does this
                compare to our roof design spec? Are we still okay?

                Thank you.

Exhibit 7. Nate Tippmann did not know how much snow the roof of the Warehouse was designed

to handle. Exhibit 5, p. 162, li. 3-17. Following the emails with Mr. Bobay, Nate Tippmann notified

his team to listen for noises that could be a precursor to a roof collapse. Exhibit 5, p. 165, li. 10 to

p. 166, li. 6; See also Nate Tippmann email dated February 20, 2014, Exhibit 16 to the deposition

of Nate Tippmann dated June 11, 2015, submitted herewith as Exhibit 9.




                                              Page 6 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 7 of 25


       Andrew Bobay reached out to an independent structural engineer with respect to the

Warehouse roof’s ability to hold snow. Email from Andrew Bobay dated February 20, 2014,

Exhibit 15 to the deposition of Nate Tippmann dated June 11, 2015, submitted herewith as Exhibit

10. The structural engineer had previously visited the Warehouse some years prior. Exhibit 5, p.

163, li. 17 to p. 164, li. 2. The structural engineer was never advised of the amount of snow and

ice on the Warehouse roof prior to the Roof Collapse. Exhibit 5, p. 255, li. 13-16.

       On February 21, 2014, Nate Tippmann advised Andrew Bobay that the entire Phase 1 roof

of the Warehouse had over twenty inches of accumulated snow. See Nate Tippmann email dated

February 21, 2014, Exhibit 18 to the deposition of Nate Tippmann dated June 11, 2015, submitted

herewith as Exhibit 11. Mr. Bobay received a response from the structural engineer on the same

day, but the information from the engineer involved the Phase 2 roof of the Warehouse, instead of

the Phase 1 area of the Warehouse that was of concern. Exhibit 5, p. 179, li. 18 to p. 180, li. 4.

Regardless, the structural engineer provided Interstate with an estimate that the Warehouse roof

could handle a snow load of 38 lbs. Exhibit 5, p. 177, li. 6-10. After receiving the information from

the structural engineer, Nate Tippmann “went out and got approximately one cubic foot – and I

say ‘approximately,’ as it was – I did not measure it – but what – it seemed to be about a cubic

foot of snow and weighed it.” Exhibit 5, p. 180, li. 18-22. On February 21, 2014, Nate Tippmann

reported to Andrew Bobay as follows:

               Andy,

               I scooped approximately one cubic foot of snow and put it on the scale. It
               was 20 lbs.

               You were right, we are probably very close to this design spec.

Exhibit 5, p. 181, li. 10 to p. 182, li. 9; See also Exhibit 21 to the deposition of Nate Tippmann

dated June 11, 2015, submitted herewith as Exhibit 12.

                                            Page 7 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 8 of 25


        As of February 21, 2014, Interstate knew that the measurement of “26 inches of

compressed snow with the bottom 6 inches being ice and slush(drifts along the walls are about 4

feet deep)…” had estimated weights calculated as follows:

        26 inches of compressed snow/ice                       Snow drifts – four feet deep
        1 cubic foot = approx. 20 lbs.                         1 cubic foot = approx. 20 lbs.
        26 inches = 2.167 cubic feet                           4 cubic feet x 20 lbs. = 80 lbs.
        2.167 cubic feet x 20 lbs./feet = 43.34 lbs.

See Exhibit 7. Therefore, Interstate had estimated information that the Warehouse roof was

overloaded as of February 21, 2014, over two weeks before the Roof Collapse.

        Interstate’s corporate management grew concerned with the snow and ice accumulation.

Interstate’s management, including the president of the company, participated in a conference call

on February 21, 2014, after Nate Tippmann took the snow measurement. Exhibit 5, p. 186, 21 to

p. 187, li. 19. As Nate Tippmann stated: “I was concerned.” Exhibit 5, p. 187, li. 19. During the

call, Nate Tippmann was instructed to “inspect the structural steel for signs of strain.” Exhibit 5,

p. 188, li. 18-19. Nate Tippmann was also instructed “to make sure that no one was walking in the

middle of the roof and to limit traffic as much as possible on the roof.” Exhibit 5, p. 188, li. 23-25.

        To inspect the structural steel, Nate Tippmann stood inside the building at floor level and

looked at the ceiling approximately twenty-five feet above. Exhibit 5, p. 190, li. 22 to p. 191, li.

14. Due to the product stored on racks within the Warehouse, it was not possible to see the steel

joists in the area that ultimately failed. Exhibit 6, p. 131, li. 13 to p. 132, li. 2. Mr. Bobay did not

know how Nate Tippmann conducted his inspections of the structural steel prior to the roof

collapse. Exhibit 8, p. 116, li. 9 to p. 117, li. 10. As of February 24, 2014, Mr. Bobay instructed

Nate Tippmann to keep people off the Warehouse roof to avoid a potential collapse. Exhibit 8, p.

139, li. 21-23 and p. 145, li. 21 to p. 146, li. 9. No one inspected the steel joists that ultimately

failed between February 24, 2014 and March 8, 2014 (the date of the Roof Collapse). Exhibit 6, p.

                                             Page 8 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 9 of 25


135, li. 21 to p. 136, li. 7. Nate Tippmann and Leroy Lozada continued to look for signs of

structural strain in the coming weeks. Exhibit 24-29 to the deposition of Nate Tippmann dated June

11, 2015, submitted herewith as Exhibit 13; See also Exhibit 5, p. 201, li. 12-18. After March 3,

2014, Nate Tippmann and Leroy Lozada provided each other with verbal reports of the snow

accumulation and condition of the Warehouse roof. Exhibit 5, p. 217, li. 10-17. On Friday, March

7, 2014, Nate Tippmann believed there was less snow on the roof than in prior weeks. Exhibit 5,

p. 218, li. 22 to p. 219, li. 12.

        Interstate never discussed hiring a structural engineer to examine the structure prior to

March 8, 2014. Exhibit 5, p. 191, li. 22-25; See also Exhibit 1, ¶ 27. Andrew Bobay discussed

shoring the roof from the inside prior to the Roof Collapse. Exhibit 5, p. 193, li. 16 to p. 194, li. 5.

Interstate had used a commercial roofing contractor for required repairs of the Warehouse roof in

previous years. Exhibit 5, p. 94, li. 6 to p. 95, li. 11. During February and March of 2014, Interstate

hired no commercial roofing contractor to determine if the roof required additional structural

support under the snow loads. Exhibit 1, ¶ 26. Nate Tippmann searched for a snow removal service

on February 21, 2014. Exhibit 22 to the deposition of Nate Tippmann dated June 11, 2015,

submitted herewith as Exhibit 14; See also Exhibit 5, p. 198, li. 19-21. However, Nate Tippmann

and Andrew Bobay never discussed hiring a company to remove snow from the roof. Exhibit 5, p.

196, li. 8-11. During February and March of 2014, Interstate never hired a snow removal company

to inspect the snow load on the Warehouse roof to determine if snow and ice could be removed.

Exhibit 1, ¶ 25. Indeed, between February and March of 2014, Interstate never hired any contractor

whatever to examine the structure related to the snow and ice accumulation. Exhibit 1, ¶ 28.

        Gerry Bollman, an engineer that performs work for Interstate, stated that in order to avoid

a roof collapse, a building manager could remove the snow from the roof or shore the roof from



                                             Page 9 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 10 of 25


 within the warehouse. Exhibit 15, Deposition of Gerry Bollman, p. 33, li. 12-25. Mr. Bollman

 would have most likely recommended such a course of action, if asked. Exhibit 15, p. 34, li. 10-

 15. He was never asked.

        On March 8, 2014, the Phase 1 roof of the Warehouse collapsed. Exhibit 1, ¶ 11; See also

 Exhibits 31-35 to the deposition of Nate Tippmann dated June 11, 2015, submitted herewith as

 Exhibit 16. Post-collapse photographs show that there was more than a foot of ice accumulated on

 the Warehouse roof. Exhibit 5, p. 232, li. 13-16. Snowdrifts in the area of the Roof Collapse

 measured approximately six feet. Exhibit 5, p. 234, li. 5-12.

        Interstate hired structural engineers to inspect the structure on March 8, 2014, following

 the Roof Collapse. Exhibit 5, p. 250, li. 21 to p. 252, li. 19. The structural engineer calculated that

 the snow and ice accumulation, not including the area with the snowdrifts, overloaded the roof by

 an initial estimate of 37%. Exhibit 5, p. 254, li. 2-10; See also SLM & Associates report dated

 March 10, 2014, Exhibit 41 to the deposition of Nate Tippmann dated June 11, 2015, submitted

 herewith as Exhibit 17. However, after examining the code in existence at the time of construction

 of the Phase 1 warehouse, the engineer determined that Interstate allowed the roof to be overloaded

 by 68%. Exhibit 5, p. 255, li. 7-12; See also SLM & Associates report dated March 17, 2014,

 submitted herewith as Exhibit 18, at p. 2.

        As of March 8, 2014, after the Roof Collapse, Eastern Fish could not obtain its Food

 Products stored within the Warehouse. Exhibit 3, p. 36, li. 21 to p. 37, li. 9. Eastern Fish could not

 obtain its Food Products on March 9, 2014. Exhibit 3, p. 39, li. 14-18. On March 9, 2014, Interstate

 advised Eastern Fish of the Roof Collapse. Document 3-2, p. 4; Exhibit 1, ¶ 13-14. In a letter dated

 March 13, 2014, Eastern Fish provided Interstate with notice of its claim for damage to the Food




                                              Page 10 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 11 of 25


 Products with an estimated value of $2,411,273.00. Exhibit 19; Exhibit 1, ¶ 15. On March 14,

 2014, Interstate denied responsibility for the loss of the Food Products. See Document 3-2, p. 5.

         Following the Roof Collapse, the Michigan Department of Agriculture, Food and Dairy

 Division, visited the Warehouse and seized the Food Products from Interstate. Exhibit 1, ¶ 16;

 Exhibit 20. In addition, the Department of Public Health for Ottawa County, Michigan, issued a

 similar notice related to the seizure order. Exhibit 1, ¶ 17; Exhibit 21. Eastern Fish could not access

 its Food Products because the government seized the Food Products from Interstate. Exhibit 3, p.

 41, li. 19-23. Interstate hired its subcontractor to haul the Food Products away from the Warehouse

 for disposal. Exhibit 3, p. 45, li. 10-20. Interstate hired Waste Management to dispose of the Food

 Products. Exhibit 3, p. 43, li. 1 to p. 44, li. 5. Interstate paid Waste Management to dispose of the

 Food Products. Exhibit 3, p. 44, li. 6-8. Interstate sent the Food Products to Waste Management

 for destruction so Interstate could satisfy its obligations to the Michigan Department of Agriculture

 and the Department of Public Health for Ottawa County, Michigan. Exhibit 3, p. 46, li. 23 to p. 47,

 li. 3. Eastern Fish could not access the Food Products from the date of the Roof Collapse to the

 date of disposal by Interstate. Exhibit 3, p. 36, li. 21 to p. 37, li. 8 and p. 51, li. 19-25. Eastern Fish

 did not authorize Interstate to dispose of the Food Products. Exhibit 2, ¶ 8.

         On March 10, 2014, Aspen engaged a structural engineer, James Goes, to investigate the

 Roof Collapse. Mr. Goes visited the Warehouse on March 20, 2014, but Interstate did not allow

 Mr. Goes to move anything that would allow an examination of the point of failure of the roof.

 Exhibit 22, p. 1. On March 20, 2014, Aspen and Eastern Fish (via counsel) advised Interstate that

 Interstate must preserve evidence related to the Roof Collapse and allow Aspen and Eastern Fish

 to investigate the loss or Interstate would face consequences for spoliation of evidence. Exhibit 1,

 ¶ 19; Document 3-2, p. 6-7. Mr. Goes then coordinated with Nate Tippmann to investigate the



                                               Page 11 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 12 of 25


 Roof Collapse and arrived at the Warehouse on March 25, 2014, but Mr. Goes could not access

 the facility. Exhibit 22, p. 1-2. Mr. Goes visited the Warehouse again on April 7, 2014. Interstate

 had removed the end wall, all product and racking. Exhibit 22, p. 2. As Mr. Goes reported:

                 LWG arranged to visit the site on April 24, 2014. We specifically asked, if
                 we would be allowed access. Nate Tippman said yes. When we arrived
                 approximately forty feet of the middle of the building was gone including
                 the columns, joist girders, joists, roof deck, roofing material, mechanical
                 systems, and any other materials that were on the roof. More importantly,
                 the damaged parts of the collapsed roof were also gone. There was no
                 structural debris on site. All of it had been hauled away.

 Exhibit 22, p. 2. Interstate destroyed all evidence related to the Roof Collapse with full knowledge

 that plaintiff sought to inspect it.

         As a result of the Roof Collapse, plaintiff suffered a total loss of $2,634,539.45. See Exhibit

 2, ¶ 9; See Exhibit 23, Cargo Survey Report. Eastern Fish submitted a claim for the Food Products

 to its insurer, Aspen, who paid the claim in return for subrogation rights. Exhibit 2, ¶¶ 9-10.

         V.      Michigan law applies to this action.1

         A federal court sitting in diversity applies its own procedural laws, but must apply the

 substantive laws of the state in which it sits. Erie R. Co. v. Tompkins, 304 U.S. 64, 78, 58 S.Ct.

 817, 822, 82 L.Ed. 1188 (1938); First Nat. Bank and Trust Corp. v. American Eurocopter Corp.,

 378 F.3d 682, 689 (7th Cir. 2004). “If the laws of more than one jurisdiction arguably are in issue,

 Erie also requires a federal court to apply that state’s choice of law rules…Thus, sitting in Indiana,

 the district court properly looked to Indiana’s choice of law rules.” (internal citations omitted) Jean

 v. Dugan, 20 F.3d 255, 260-261 (7th Cir. 1994).

         The instant motion involves claims of breach of bailment, conversion and gross negligence.

 Under Indiana law, this court must determine if there is a true conflict “important enough to affect


 1
  Defendant agrees that Michigan law applies to this action. Document 36, p. 1-2 (“…Defendant asserts that
 Michigan law applies….”).

                                              Page 12 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 13 of 25


 the outcome of the litigation.” Simon v. U.S., 805 N.E.2d 798, 805 (Ind. 2004) (quoting Hubbard

 Manufacturing Co. v. Greeson, 515 N.E.2d 1071, 1073 (Ind. 1987)).

                If such a conflict exists, the presumption is that the traditional lex loci delicti
                rule (the place of the wrong) will apply. Id. Under this rule, the court applies
                the substantive laws of the “the state where the last event necessary to make
                an actor liable for the alleged wrong takes place.” Id.

 805 N.E.2d at 805.

                A.      There is a true conflict between Indiana and Michigan law.

        For purposes of the instant action, applying Indiana law versus Michigan law could affect

 the outcome of the litigation. As indicated above, this motion relates to claims for bailment,

 conversion and gross negligence. With respect to conversion and gross negligence, Indiana and

 Michigan law have different standards applicable to the claims at issue.

                        1.      Conversion.

        Under Indiana law, “[c]onversion is a tort involving the appropriation of personal property

 of another to the tortfeasor’s own use and benefit, to the exclusion of and in defiance of the owner’s

 rights, under an inconsistent claim of title; mens rea is not an essential element.” Indiana and

 Michigan Electric Co. v. Terre Haute Industries, Inc., 507 N.E.2d 588, 610 (Ind. 1987).

        In contrast, Michigan law allows for both common law and statutory conversion. Michigan

 defines common law conversion as “any distinct act of dominion wrongfully exerted over

 another’s personal property in denial of or inconsistent with his rights therein.” Aroma Wines &

 Equipment, Inc. v. Columbian Distribution Services, Inc., 871 N.W.2d 136, 144 (Mich. 2015).

 Pursuant to MCL 600.2919a, and in addition to common law conversion, Michigan law includes

 a provision for statutory conversion. Statutory conversion under Michigan law requires a showing

 of common law conversion, with the added showing of conversion “to the other person’s own

 use.” Michigan law defines “own use” as “a purpose personal to the defendant’s interests, even if

                                              Page 13 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 14 of 25


 that purpose is not the object’s ordinarily intended purpose.” Aroma Wines, 871 N.W.2d at 138.

 In addition, pursuant to MCL 600.2919a, a plaintiff can recover “3 times the amount of actual

 damages sustained, plus costs and reasonable attorney fees” for statutory conversion claims.

                        2.      Gross negligence.

        Indiana law does not state whether a defendant can limit its liability for gross negligence

 claims via contract. In State Group Indus. (USA) Limited v. Murphy & Assocs. Indus. Servs., 878

 N.E.2d 475, 479 (Ind. Ct. App. 2007), the court noted that Indiana’s sister states do hold gross

 negligence cannot be limited via contract. However, the court did not address whether Indiana

 permits or precludes such limitations. In contrast, Michigan holds that contractual limitations

 against gross negligence are against public policy. Shelby Mut. Ins. Co. v. City of Grand Rapids,

 148 N.W.2d 260, 262 (Mich. Ct. App. 1967) (“While the general rule appears to be that a party

 may contract against liability for harm caused by his negligence in performance of a contractual

 duty, he may not do so with respect to his gross negligence.”) Here, the application of contractual

 limitations of liability are at issue, as identified in defendant’s pending motion for partial summary

 judgment. Document 35.

                B.      This court should apply Michigan law.

        Based on the foregoing, the differences between Indiana and Michigan law are outcome

 determinative. Therefore, “the presumption is that the traditional lex loci delicti rule (the place of

 the wrong) will apply.” Simon v. U.S., 805 N.E.2d at 805. Here, the parties to the Warehouse

 Contract agreed to store the Food Products in Hudsonville, Michigan. Interstate took possession

 of the Food Products in Michigan. The Warehouse was located in Michigan. The Roof Collapse

 related to the Food Products occurred in Michigan. The destruction of evidence related to the Roof

 Collapse occurred in Michigan. Finally, defendant’s destruction of the Food Products occurred in



                                             Page 14 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 15 of 25


 Michigan. The place of all of the wrongs complained of, including the final destruction of the Food

 Products (the last event), occurred in Michigan. As a result, Michigan law must apply to this action.

        VI.     Defendant is liable for breach of bailment of the Food Products.

        Pursuant to Michigan law, Interstate “is liable for damages for loss of or injury to the goods

 caused by its failure to exercise care with regard to the goods that a reasonably careful person

 would exercise under similar circumstances.” MCL § 440.7204(1). In order to establish a prima

 facie bailment claim, the bailor must establish the existence of a bailment and that the property is

 returned in a damaged condition, thus creating a presumption of negligence. Columbus Jack Corp.

 v. Swedish Crucible Steel Corp., 227 N.W.2d 506 (1975).

                [W]here the bailed property is lost, damaged or stolen, while it was in the
                exclusive control of the bailee, he should be charged with the burden of
                going forward to rebut the presumption with evidence to establish that the
                loss, damage or theft was occasioned without his fault.

 Columbus Jack Corp., 227 N.W.2d at 510-511.

        Here, Interstate acted as bailee of the Food Products pursuant to an agreement. Exhibit 1,

 ¶ 1-8. Interstate inspected the condition of the Food Products when received to “validate that

 there’s no cross-contamination or exposed products, that it is sellable.” Exhibit 3, p. 26, li. 18-21.

 At all times prior to March 8, 2014, the Food Products were in good order and condition. Exhibit

 2, ¶¶ 3-6; Exhibit 3, p. 28, li. 8-13. The Food Products suffered damage while in Interstate’s

 possession. Exhibit 1, ¶ 11-17. Following the Roof Collapse, Interstate would not allow Eastern

 Fish to access the Food Products. Exhibit 3, p. 41, li. 19-23. Interstate hired its subcontractor to

 haul the Food Products away from the Warehouse for disposal. Exhibit 3, p. 45, li. 10-20. Interstate

 hired Waste Management to dispose of the Food Products. Exhibit 3, p. 43, li. 1 to p. 44, li. 5.

 Interstate paid Waste Management to dispose of the Food Products. Exhibit 3, p. 44, li. 6-8. As a

 result of Interstate’s breach of the bailment, Aspen has suffered damages in the total amount of

                                             Page 15 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 16 of 25


 $2,634,539.45. See Exhibit 2, ¶¶ 9-10; See Exhibit 23, Cargo Survey Report. Plaintiff has

 established its prima facie bailment claim.

         In order to rebut the prima facie case for bailment, Interstate is required to provide evidence

 that the loss occurred “without [its] fault.” Columbus Jack Corp., 227 N.W.2d at 510-511. Here,

 Interstate cannot show that it was free from fault. The evidence clearly establishes that Interstate

 had the time, information and opportunity to take some action to prevent the Roof Collapse.

 Despite knowledge that the Warehouse roof had significant snow loads, Interstate never hired any

 structural engineer, roofing contractor or snow removal service to physically examine the situation

 and suggest preventative solutions. Interstate took no action whatever in the face of overwhelming

 information related to the weight of the snow on the Warehouse roof. Interstate cannot show that

 the Roof Collapse occurred without its fault. Therefore, Interstate cannot overcome the prima facie

 case of bailment.

         VII.    Interstate converted the Food Products under both common law and
                 MCL § 600.2919a.

         In Aroma Wines & Equipment, Inc. v. Columbian Distribution Services, Inc., 871 N.W.2d

 136, 297 Mich. 337 (Mich. 2015), the Michigan Supreme Court provided firm precedence on

 conversion in an analogous action involving wine damaged while stored in a defendant’s

 warehouse. In Aroma Wines, plaintiff, a wine distributor, hired defendant to store wine in its

 temperature-controlled warehouse. Plaintiff failed to make payments for storage and defendant

 claimed lien rights over the wine. At some point, defendant moved plaintiff’s wine from

 temperature-controlled storage to an uncontrolled storage area, claiming it needed to renovate the

 temperature-controlled area. Plaintiff alleged that the change of temperature resulting from moving

 the wine made the wine unfit for sale and sued the warehouse for conversion under Michigan law.

 At trial and after plaintiff rested its case, defendant moved for a directed verdict on plaintiff’s claim

                                               Page 16 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 17 of 25


 for statutory conversion only. Defendant argued that plaintiff failed to show that the wine was

 converted for its “own use,” claiming that “own use” required a showing that the wine was

 converted for a purpose “intended by the nature of the product….” The trial court agreed with

 defendant and granted a directed verdict on the statutory conversion claim. Trial proceeded on the

 common law conversion claim (among others) and the jury found defendant guilty of conversion.

        After trial, plaintiff appealed the trial court’s order granting a directed verdict on statutory

 conversion and the appellate court reversed, finding the trial court’s interpretation of “own use”

 too narrow. Aroma Wines & Equipment, Inc. v. Columbian Distribution Services, Inc., 844 N.W.2d

 727, 303 Mich.App. 441 (Mich.App. 2013). The defendant did not challenge the finding of

 common law conversion on appeal. The Michigan Supreme Court granted the parties’ applications

 for leave to appeal and affirmed.

        In its opinion, the Michigan Supreme Court detailed the history of conversion. Michigan

 law recognizes causes of action for both common law and statutory conversion. A plaintiff can

 recover under common law by showing that defendant engaged in “any act of dominion

 inconsistent with that person’s rights in that property.” Aroma Wines, 871 N.W.2d at 145. For

 statutory conversion, plaintiff must also show that the defendant converted the property to its “own

 use.” MCL 600.2919a; see also Aroma Wines, 871 N.W.2d at 146.

                Therefore, we agree with the Court of Appeals’ definition of “use” and hold
                that conversion “to the other person’s own use” requires a showing that the
                defendant employed the converted property for some purpose personal to
                the defendant’s interests, even if that purpose is not the object’s ordinarily
                intended purpose.

 Aroma Wines, 871 N.W.2d at 148. The court held that defendant’s act of moving the wine to

 renovate its temperature-controlled storage area satisfied the “own use” requirement for statutory

 conversion. Id. at 149.



                                             Page 17 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 18 of 25


         Here, Interstate never had the right to subject to Food Products to ammonia and temperature

 damage. Interstate never had the right to deny Eastern Fish access to the Food Products. Interstate

 never had the right to allow a third-party to seize the Food Products. Interstate never had the right

 to destroy the Food Products. Interstate only had the right to store the Food Products and return

 them to Eastern Fish when directed to do so.

                  (a)     Interstate is liable for common law conversion of the food
                          products.

         As previously discussed, “common-law conversion is now well-settled in Michigan law as

 any distinct act of dominion wrongfully exerted over another’s personal property in denial of or

 inconsistent with his rights therein.” (internal quotations and citations omitted). Aroma Wines, 871

 N.W.2d at 144. In its discussion of the history of common law conversion, the court noted:

                  Justice COOLEY’s 1874 decision for this Court in Kreiter v. Nichols
                  involved the conversion of beer and emphasized that if someone “converts
                  [beer] to his own use in any form, a civil action will lie to recover from him
                  the value,” and “this civil action would not depend in any degree upon the
                  method or purpose of the conversion.”

 Id. at 143-144. “…[B]y the twentieth century common-law conversion more broadly encompassed

 any conduct inconsistent with the owner’s property rights.” Id. at 145.

         Here, Interstate’s conduct was inconsistent with Eastern Fish’s rights over the Food

 Products. Interstate acknowledged that Eastern Fish could not obtain possession of the Food

 Products after the Roof Collapse.

                  Q.      Is it fair to say that the goods stored, within the area of the structural
                          failure, could not be accessed for purposes of releasing to truckers?
                  A.      At what time?
                  Q.      At any time on March 8, 2014, after the collapse?
                  A.      And you’re asking in regard to the impacted area of Phase I?
                  Q.      Correct.
                  A.      That is correct.

 Exhibit 3, p. 36, li. 21 to p. 37, li. 8.

                                               Page 18 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 19 of 25


                 Q.      So is it fair to say that Eastern Fish did not have access to the food
                         products it had stored in the Hudsonville Warehouse as of March
                         9th, 2014?
                 A.      For a brief period of time.

 Exhibit 3, p. 39, li. 14-18.

         In correspondence dated March 12, 2014, Brad Hastings (Senior Vice President of

 Interstate), advised Eastern Fish that its Food Products were unavailable:

                 Following the incident at IWI Hudsonville on Saturday, March 8, 2014, the
                 staff at Interstate has been working diligently to get direction from
                 governmental agencies to determine the status and availability of the
                 product that is still in the building.

 Document 3-2, p. 4 of 9. “While it is a conversion where one takes the plaintiff’s property and sells

 or otherwise disposes of it, it is equally a conversion if he takes it for a temporary purpose only….”

 (internal quotations omitted) Aroma Wines, 871 N.W.2d at 150-151.

         However, the evidence establishes that Interstate never allowed Eastern Fish access to the

 Food Products after the date of the Roof Collapse:

                 Q.      And between the collapse and the date of disposal, it’s fair to say
                         that Eastern Fish could not have went and received their products
                         back from Interstate, correct?
                 A.      No product was removed outside of our disposal process.

 Exhibit 3, p. 51, li. 19-25. Interstate then hired Waste Management to destroy the Food Products

 in order to satisfy Interstate’s own obligations to governmental authorities. Exhibit 3, p. 46, li. 23

 to p. 47, li. 3. Eastern Fish did not authorize Interstate to dispose of the Food Products. Exhibit 2,

 ¶ 8. Therefore, plaintiff has established that Interstate is liable for common law conversion of the

 Food Products.




                                             Page 19 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 20 of 25


                (b)      Interstate converted the Food Products to its “own use,” and is
                         liable for statutory conversion.

        In addition to its liability for common law conversion, Interstate is liable for statutory

 conversion under MCL § 600.2919a, which states:

                (1)      A person damaged as a result of either or both of the following may
                         recover 3 times the amount of actual damages sustained, plus costs
                         and reasonable attorney fees:

                         (a)    Another person’s stealing or embezzling property or
                                converting property to the other person’s own use.
                                                   ***
                (2)      The remedy provided by this section is in addition to any other right
                         or remedy the person may have at law or otherwise.

 As recited above, a plaintiff can recover under common law by showing that defendant engaged

 in “any act of dominion inconsistent with that person’s rights in that property.” Aroma Wines, 871

 N.W.2d at 145. For statutory conversion, plaintiff must also show that the defendant converted the

 property to its “own use.” MCL 600.2919a; see also Aroma Wines, 871 N.W.2d at 146. The “own

 use” requirement means “that the defendant employed the converted property for some purpose

 personal to the defendant’s interests, even if that purpose is not the object’s ordinarily intended

 purpose.” 871 N.W.2d at 148.

        Interstate intentionally caused the destruction of the Food Products to satisfy its obligations

 to the state of Michigan and local government under the Notice of Seizure. As Brad Hastings stated

 in his correspondence to Eastern Fish dated March 12, 2014:

                On Tuesday, March 11, we received notification from the Ottawa County
                Department of Public Health that we must remove and properly dispose of
                the remaining food that is still in the building. (see attached letter and
                seizure notice for details).

                A couple of other important points of information:

                •     Arrangements are currently being made for the disposal and destruction
                      of the affected product, and that process will be witnessed by a

                                             Page 20 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 21 of 25


                       representative of the Michigan Department of Agriculture, who issued
                       the seizure notice.
                 •     Security and management presence is being maintained onsite 24 hours
                       a day at this point and that will be the case until all remaining product
                       still onsite is properly disposed of.

 Document 3-2, p. 4 of 9. Nate Tippmann, General Manager of the Warehouse, agreed that Interstate

 destroyed Eastern Fish’s Food Products to satisfy its obligations to the authorities.

                 Q.       And is it fair to say that Interstate sent the food products to the Waste
                          Management facility to satisfy the obligations under the notice of
                          seizure from the governmental organizations?
                 A.       Yes.

 Exhibit 3, p. 46, li. 23 to p. 47, li. 3. This was a “purpose personal to the defendant’s interest.”

 Aroma Wines, 871 N.W.2d at 148. The governmental authorities placed the obligation on Interstate

 to destroy products affected by the Roof Collapse. Interstate satisfied their obligation to the

 governmental authorities by having the Food Products destroyed. Therefore, Interstate converted

 the Food Products to their own use, as defined by Michigan law.

                 (c)      Treble damages and attorney fees for statutory conversion.

         Pursuant to MCL 600.2919a, when a plaintiff proves statutory conversion, they “may

 recover 3 times the amount of actual damages sustained, plus costs and reasonable attorney fees.”

 This remedy “is in addition to any other right or remedy the person may have at law or otherwise.”

 Id. Therefore, plaintiff is entitled to three times its damages of $2,634,539.45, or $7,903,618.35.

 In addition, plaintiff is entitled to an award of its attorney fees.

         VIII. Interstate was grossly negligent in its failure to take any reasonable
               action to prevent the Roof Collapse.

         Michigan law defines gross negligence as “conduct so reckless as to demonstrate a

 substantial lack of concern for whether injury results.” Smith v. Township of Prairieville, 194

 F.Supp.3d 658, 675 (W.D.Mich. 2016). “It is an ‘almost…willful disregard of precautions or



                                               Page 21 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 22 of 25


 measures to attend to safety and a singular disregard for substantial risks.’ ” (internal citations

 omitted) Id. at 674-675.

        Interstate had the duty to maintain the Warehouse, but failed to do so. As shown above,

 Interstate had unskilled, untrained people evaluating the snow load on the Warehouse roof, without

 any knowledge whatever of the Warehouse roof’s tolerance for snow loads. Interstate had

 unqualified people inspecting the interior roofing joists without the ability to investigate critical

 joists where snow drifts were highest. Interstate’s unqualified inspectors were without the

 knowledge to understand why those joists were important. Interstate discussed the situation with

 a structural engineer, but never provided the engineer with the crucial information necessary to

 determine if the Warehouse roof was overloaded. Interstate discussed shoring the Warehouse roof

 from the inside, but never asked a roofing contractor to inspect the Warehouse to determine if the

 snow load effected the structural integrity of the roof. Interstate discussed removing snow from

 the Warehouse roof, but never asked a snow removal service to examine the Warehouse to

 determine how the snow load could be reduced or removed. Interstate knew that the snow load on

 the Warehouse roof was so dangerous that employees were not allowed to walk on the roof, but

 did nothing to address the dangerous condition.

        Indeed, as shown in Exhibit 24, a report from snow removal expert, Jeremy Swensen,

 Interstate violated industry standards and could have and should have had snow loads drastically

 reduced. As Mr. Swensen stated in his report: “it is my opinion that the rooftop collapse…could

 have been easily avoided if Interstate Warehouse, Inc. would have applied a reasonable amount of

 effort to research and train their managers and employees regarding rooftop snow conditions and

 removal.” Exhibit 24, p. 22-23. Mr. Swensen noted that Interstate failed to have any snow removal

 plan, failed to have basic knowledge regarding the specifications of the Warehouse roof and failed



                                            Page 22 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 23 of 25


 to consult professionals to evaluate the situation. Exhibit 24, p. 9-24. Further, as Mr. Swensen

 notes (and common sense dictates): “if the amount of snow on a roof ever reaches the point where

 a commercial property manager or building owner is afraid to have anyone walk on it for fear of

 collapse that the snow needs to be removed from the rooftop to alleviate the dangerous condition.”

 Exhibit 24, p. 16.

        Reports from Interstate’s structural engineer hired after the Roof Collapse show that the

 Warehouse roof was overloaded by 68%, not including areas where drifting snow measured up to

 six feet. Exhibit 5, p. 255, li. 7-12; Exhibit 18. Interstate’s feeble conference calls and discussions

 without action in the face of an obvious and serious risk to people and property demonstrates that

 Interstate was “so reckless as to demonstrate a substantial lack of concern for whether injury

 results.” The fact that no one at Interstate knew the design specifications of the Warehouse roof

 and no one knew how to find the design specifications of the Warehouse roof, critical information

 for a warehouse in Western Michigan, was “so reckless as to demonstrate a substantial lack of

 concern for whether injury results.” Faced with a significant risk of injury to people and property,

 and with the knowledge that no one in the organization had the training or experience to properly

 evaluate the risk of collapse, Interstate never hire a professional to examine the Warehouse to

 determine the risk and suggest preventative action. This failure was “so reckless as to demonstrate

 a substantial lack of concern for whether injury results.” Interstate’s gross negligence caused the

 Roof Collapse and the ultimate loss of the Food Products. As a result, plaintiff has been damaged,

 as stated herein.

        Under the circumstances, reasonable minds could not differ as to whether Interstate’s

 conduct constituted gross negligence. Taking no action whatever when it was obvious that there

 was a substantial risk of the Warehouse roof collapsing constitutes gross negligence.



                                             Page 23 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 24 of 25


         IX.     Prejudgment interest.

         “In diversity actions such as this case, a federal court must look to state law to determine

 the propriety of prejudgment interest on a recovery.” Travelers Ins. Co. v. Transport Ins. Co., 846

 F.2d 1048, 1051 (7th Cir. 1988) (citing Simmons, Inc. v. Pinkerton’s, Inc., 762 F.2d 591, 607 (7th

 Cir.1985)). Prejudgment interest is allowed under Michigan law. MCL § 600.6013. Plaintiff is

 entitled to prejudgment interest from the commencement of this action through the date of

 judgment. See, for example, Hunt v. Hadden, 159 F.Supp.3d 800, 811-812 (E.D.Mich. 2016). The

 prejudgment interest rate is “equal to 1% plus the average interest rate paid at auctions of 5-year

 United States treasury notes during the 6 months immediately preceding July 1 and January 1, as

 certified by the state treasurer, and compounded annually.” MCL § 600.6013(8); See also Hunt,

 159 F.Supp.3d at 812. The Michigan State Treasurer certified a rate of 2.687% for the six months

 immediately preceding July 1, 2018.2 Therefore, plaintiff is entitled to prejudgment interest at a

 rate of 3.687% (1% plus the average interest rate).

         Plaintiff initiated this action on December 5, 2014. Document 1. Plaintiff’s damages

 (excluding damages awarded for statutory conversion, per above) are $2,634,539.45. See Exhibit

 2. As of December 4, 2018, plaintiff is entitled to prejudgment interest calculated as follows:

                       Dates                         Principal            Interest            Total
           December 5, 2014 to December
           4, 2015                               $ 2,634,539.45      $      97,135.47    $ 2,731,674.92
           December 5, 2015 to December
           4, 2016                               $ 2,731,674.92      $     100,716.85    $ 2,832,391.77
           December 5, 2016 to December
           4, 2017                               $ 2,832,391.77      $     104,430.28    $ 2,936,822.06
           December 5, 2017 to December
           4, 2018                               $ 2,936,822.06      $     108,280.63    $ 3,045,102.69

                                                 Total Interest:     $     410,563.24


 2
   See Michigan State Treasurer’s website: https://www.michigan.gov/treasury/0,4679,7-121-44402_44404-107013--
 ,00.html.

                                                Page 24 of 25
USDC IN/ND case 1:14-cv-00383-WCL-SLC document 41 filed 10/29/18 page 25 of 25


 After December 5, 2018, to the date of judgment, interest will accrue at $307.60 per day. 3

         X.       Conclusion.

         Defendant is liable for the loss of Food Products, as stated herein. There is no question of

 material fact and plaintiff is entitled to judgment as a matter of law.

                                                        Respectfully submitted,

                                                        ASPEN AMERICAN INSURANCE CO.,
                                                        as subrogee of Eastern Fish Company,
                                                        plaintiff,

                                                                  s/ Timothy S. McGovern
                                                                        Its attorney

 Timothy S. McGovern (Illinois #6275492)
 SWANSON, MARTIN & BELL, LLP
 330 North Wabash – Suite 3300
 Chicago, Illinois 60611
 Tel.: (312) 321-9100
 Fax: (312) 321-0990
 Email: tmcgovern@smbtrials.com




 3
   The daily rate is calculated as follows: Principal ($3,045,102.69) x Interest Rate (3.687%) = Annual Interest
 ($112,272.94), divided by 365 = $307.60.

                                                 Page 25 of 25
